ON MOTION

ORDER

Jerome Victor Trafny moves to reinstate his appeal.
On May 25, 2007, the court dismissed Trafny’s appeal for failing to pay the court’s docketing fee. Pursuant to the court’s March 15, 2007 order, because Trafny is incarcerated he must pay the docketing fee. See 28 U.S.C. § 1915. However, Trafny is not required to pay the entire fee within 14 days of docketing as prescribed by Fed. Cir. R. 52(d).
Accordingly,
IT IS ORDERED THAT:
(1) The mandate is recalled, the court’s May 25, 2007 dismissal order is vacated, and the appeal is reinstated.
(2) In accordance with 28 U.S.C. § 1915, when funds exist, an initial payment must be made consisting of 20% of the greater of (a) the average monthly deposits to Trafny’s account or (b) the average monthly balance in Trafny’s account for the six-month period immediately preceding the filing of the notice of appeal, and thereaf*990ter, Trafney is required to make monthly payments of 20% of the preceding month s income credited to his account.
(3) The United States’ brief is due within 30 days of the date of filing of this order.